DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 2, 5 thru 7, 9 thru 13, 17, 41, 43 and 51 have been entered into the record.  Claims 3, 4, 8, 14 thru 16, 18 thru 40, 42, 44 thru 50, 52 and 53 have been cancelled.
Response to Amendment
The amendments to the Figures and to the specification overcome the drawing objections and the specification objections from the previous office action (2/2/2022).  The drawing and specification objections are withdrawn.
The amendments to the claims and the cancellation of some of the claims overcome the claim objections from the previous office action (2/2/2022).  The claim objections are withdrawn.
The cancellation of certain claims cause a modification of the interpretation under 35 U.S.C. 112(f), which is recited below in this office action.  Regarding the claimed “internal position tracking system”, the examiner agrees with the argument that a person of ordinary skill in the art would recognize the structure of such a system, but disagrees with it being implicit or inherent (argument page 16 last paragraph).  The internal position tracking system is interpreted as a system that is well known in the art for indoor tracking and is not given patentable weight in regards to its structure.  It is merely a system that provides information to the calibration mechanism.
The amendments to the claims, the examiner’s amendment (see below), and the cancellation of some of the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/2/2022).  The 35 U.S.C. 112(b) rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy D. Gross, Reg# 63,524 on 6/9/2022.
The application has been amended as follows: At the end of claim 1 (last line), before the ‘period’ add the following:
--; and
an additional processing unit to enable controlling of the object to identify an alternate movement path--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: image capturing devices to capture images, a pre-processor unit which processes, a first communication interface for communicating, a second communication interface for communicating, a processing unit for constructing/generating, a calibration mechanism to calibrate, a safety override mechanism to control, a sensing device to detect, and an additional processing unit to enable controlling in claim 1; and an internal position tracking system to track in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The image capturing devices are interpreted as cameras (spec page 5 and the cameras recited in claim 17).  The pre-processor unit, processing unit and additional processing unit are interpreted as pre-processing unit 304 to include integrated circuit device including Reduced Instruction Set Core (RISC) processors, CISC microprocessors, Microcontroller Units (MCUs), CISC-based Central Processing Units (CPUs), and Digital Signal Processors (DSPs) (page 5).  The first communication interface and second communication interface are interpreted as Integrated Services Digital Network (ISDN) card or a modem or a local area network (LAN) card (network access) (page 5).  The calibration mechanism is interpreted as one or more mirror galvanometers, or projected tracer beams of electromagnetic radiation such as visible light beams, infrared beams or ultraviolet beams, or ultrasonic beacons, or sign markers such as bar codes or QR codes, or RFID tagged items (page 7).  The safety override mechanism is interpreted as a sensing device and additional processing unit (page 8 and processing unit interpretation).  The sensing device is interpreted as a sensing unit 306 being a motion sensor (page 5).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1, 2, 5 thru 7, 9 thru 13, 17, 41, 43 and 51 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance over the prior art of record is based on the claim amendments of 6/2/2022.  The closest prior art of record is Hiramatsu et al Patent Application Publication Number 2018/0246525 A1.  Hiramatsu et al disclose a control system that includes a moving object and a control apparatus. The moving object determines a face direction based on whether or not a face image of the human exists, and control the movement apparatus so that the moving object moves in accordance with path information. The control apparatus detects a position of the human and the moving object in the area, calculates, based on the position of the human and the moving object, and the face direction, the path information for allowing the moving object to arrive at any one of a position within a predetermined range from the human and in a field of view of the human and a position within the predetermined range from the human and outside the field of view of the human, and transmits the path information to the moving object.
In regards to claim 1, Hiramatsu et al, taken either individually or in combination with other prior art, fails to teach or render obvious a system for managing a movement of an object within an area.  The area comprises a network of routes in a first topology.  The system having a plurality of image capturing devices located at multiple locations along the network of routes.  Images of each route of the network and the object is captured by two or more image capturing devices.  Each of the image capturing devices having a pre-processor unit which processes the captured images and creates one or more delta files for each captured image.  The image capturing devices further having a central control unit.  The central control unit including a first communication interface for communicating with the plurality of image capturing devices through a first communication network.  The central control unit receives the delta files from the plurality of image capturing devices.  The central control unit further includes a second communication interface for communicating with the object through a second communication network. The central control unit communicates with the object to control its movement along the network of routes.  The central control unit further includes a processing unit for constructing a map of the network of routes and an obstruction matrix function.  The obstruction matrix function indicates an availability and obstruction of various routes of the network at different points of time.  The processing unit also for generating control signals for controlling the movement of the object within the network of routes.  The central control unit further includes a calibration mechanism.  The calibration mechanism enables the central control unit to calibrate the map of the network of routes and the obstruction matrix function by marking one or more known points along the network of routes.  The plurality image capturing devices capture the images of marked known points, create one or more additional delta files and transmit the additional delta files to the central control unit.  The object includes a safety override mechanism which enables the object to control itself autonomously and independently in case of detecting an obstacle or an unexpected hazard in a path of the object movement along a route of the network.  The safety override mechanism comprising a sensing device which enables the object to detect the obstacle or the unexpected hazard in the path, and an additional processing unit to enable controlling of the object to identify an alternate movement path.  Similar reasons apply to claims 41 and 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662